                                                                             CLERK'SOFFICE U,S,DIST,COURT
                                                                                ' ATROANOKE,VA
                                                                                        FILED
                                                                               '
                                                                               *


                                                                                              Ats       ,2218
                     IN T H E U N ITED STATES D ISTRICT CO U RT                C., JULI             D    .cll
                     FO R TH E W E STE RN D IST RICT O F W RGIN IA             BK                                      x
                                                                               i
                                                                               j
                                                                               ;
                                                                               -
                                                                               5
                                                                               )
                                                                               i
                                                                               ;.
                                                                                ?
                                                                                :k!ç
                                                                                 tr
                                                                                 # .
                                                                                   !    k..
                                                                                   .,..;:                       .'
                                                                                                                ,,:1
                                                                                                                  .
                                                                                                                 .,,'
                                                                                                                   y
                                                                                                                   .(6
                                                                                                                    2;;
                                                                                                                     j,k
                                                                                                                      . J
                                                                                                                        '
                                                                                                                        21
                                                                                                                        :
                                                                                                                        ;
                                                                                                                       ,. ,j
                                                                                                                         ,r
                                                                                                                         j
                                                                                                                         , :g
                                                                                                                           ,
                              H ARRISO N BU RG D IVISIO N                                                              .




U N ITE D STATE S O F AM RR ICA                       Case N o.5:05-CR-30044



AN T H O N Y A U GU STA SM ITH ,                      By:H on.M ichaelF.U rbansld
          Petitioner.                                      ClziefUnited StatesDistrictJudge
                                M E M O R AN D U M O PIN IO N

          Anthony Augtzsta Snnith,represented by counsel,flled am otion to reduce hissentence

putsuanttoSection404$)oftheFirstStepActof2018.ECFNo.114.1Snnithhasdischarged !:
his underlying sentence of 120 m onths and cuzzently is serving a term of 30 m onths for
      1
violauon of the conditions of superdsed release.The governm ent asserts that Sm ith is

ineligible forconsideration ofareduction in lnissehtencebecauseheisnotcutrently serving a

te= fora covered offense maderthe FirstStep A ctand also assertsthatgranting lnim relief

wouldsexveno teasonablesentencing objecdve.Forthereasonssetforth below,thecourt
D EN IE S Srnith'srequestforrelief.

                                        BACKGRO U N D

          O n Febrtzary 15,2006,Snlith entered into apleaagreem entwherehepled guiltyto one

countofconspiracy to disttibute and possesswith intentto distzibute 50 grnm s otm ore of

cocninebaseaschatged in Count1 ofthe indictm ent.ECF N os.1,34.Putsuantto 21U .S.C.

jj846and841$)(1)(A),Snnithfacedastataztoly minimum sentenceoftenyeats.21U.S.C.j
841(b)(1)(A);ECF No 115at16.


1Sm ith also flled aproy-qm odon to reduce hissentence.ECF N o.113.
       Underthesentencinggtzidelines,based on theagreed am ountof62.25/ am sofcocaine

base,Stniihhad abaseoffenselevelof32,deczeased by3levelsforatotaloffenselevelof29.
ECF N o.115 at6.Coupled wit.
                           h acrinlinalhistorycategoryofIV,llisguidelinerangewas121

to 151 m onths.U .S.S.G .Ch.5,PartA ;ECF N o.115 at16.On M ay 10,2006,Snnith was

sentenced to aterm of121m onthsto befollowed by as-yeazterm ofsupervised release.ECF

N o.50 at2-3.Iqis term of im pzisonm entw as later reduced to 120 m onths as a restllt of

A m endm ent706 to the federalSentencing G uidelines.

       OnJune7,2013,Snlith completed hisfederalsentencezandwasreleased to begin his
s-yearterm ofsupervised release.O n O ctober13,2017,an arrestwarrantwasissued forSm ith,

following allegadons by Srnith's probaéon officer that he had failed a Htnlg test and also

because he had been arzested on a drug chargein state court.3ECF N os.92-93.Followitlg a

hearing on N ovem ber5,2018,Snaith wasfound g1
                                             .
                                             1111 ofviolating theterm sofhissupervised
release;llissuperdsed releasewasrevoked;and hew assentenced to serve a3o-m onth term in

theBOP.The courtdid notimpose an addidonalte= ofsuperdsed release.ECF N os.108-

111,112.Accordingto theBOP InmateLocatorW ebsite,Sinith'sprojected releasedateis
O ctober3,2020.




2Sm ith received credittoward ltissentenceforcompledng the500-hot1rResidendalDrug AbuseProgram
offered by theBOP.
3A warrantcharging 50 th with three countsofpossession with intentto distdbutea controlled substatlce
wasissuedonluly20,2017bytheStaunton CommonwealthAttorney'sOffice.Smithlaterwasconvictedon
thecharges'and served 11m onthsofacdve tim ewith fouryearsand onem onth suspended.ECF N os.92 at
1-29108 at1-2.
                                                   2
        Atthe Hme Sr1aith wassentenced,aviolaéon ofj 841(a)(1)carried a mandatory
m inim um sentence of10 yearsand a m axim um sentence oflife im prisonm entifthe offense

involved m ore than 50 gram s ofcocaine base,and a penalty range of 5 tc?40 years if the

offenseinvolvedmozethan5gramsofcocainebase.21U.S.C.j841$)(1)(A)and(B)(2006).
In 2010,the FG Sentencing A ctwaspassed,and Section 2 oftheA ctreduced.penaldesfor

offensesinvolving cocaine base by increasing thethteshold cltnng quantitiesrequired to tdgger

mandatorynlinimum sentencesunder21U.S.C.j841@ (1).FairSentencingActof2010,Pub.
L.No.111-220,j2,124Stat.2372(2010).Clzrrently,inordertotriggerthelo-years-to-life-
sentencingtange,theoffensem ustinvolvem otethan 280gram sofcocainebase,and to tdgger

the 5-to-40-year sentencing range,the offense m ustinvolve m ore than 28 gram s ofcocaine

base.

        TheFizstStep A ctwaspassed on D ecem ber21,2018.Secdon 404 ofthe actpetrnits

acourtaupon m odon ofthe defendantorthegovernm ent,orupon itsown m otion,to im pose

areduced sentence forcenain offensesin accordancewith theFairSentencing Actof2010,if

such areducéon wasnotpzeviously gzanted.O ffensesqualify fozthe reducéon ifthey were

com m itted before August3,2010 and carly the statutory penaldeswltich w ere m odihed by

secéon 2 or 3 ofthe Fair Sentencing Actof2010.FirstStep A ctof2018,Pub.L.N o.115-

015,132Stat.015 (2018).
        Itis undisputed that Smith com m itted his offense before A ugtzst 3,2010,and llis

offense carries the statutozy penalties wllich w ere m odified by Sectipn 2 or 3 of tlae Fair

                                             3
Sentencing A ct.Sm ith argues thathad he been sentenced when the provisions of the Fair

Sentencing Actwere in effect,thatlnissentencing zange would have been 57 to 71 m onths,

subjectto a s-year statutory nlinimum,and because he served almost 92 months on his
sentence,the overserved tim e should be credited toward the tetm he currently isserving for

violaéon ofthe term sofhissuperdsed release.

      Thegoveznm entrespondsthatbecause Smith isserving a sentence related to violadon

oftheterm sofhissupervised releaseratherthan forhisunderlying drug conviction,heisnot

serdngtimeforacoveredoffenseundettheFitstStepActandthiscourtlacksjutisdictionto
considerhismoéon.Thegovernmentfurtherarguesthatno reasonablesentencing objective
would be served by reducing his otiginalsentence to allow him to tvceive creditagainsthis

currentzevocation sentence.

                                            II.

      U nder the First Step A ct,a covered offense is defined as <fa violation of a Federal

crim inalstam te,thestatutory penaltiesforwllich werem odified by Section 2 or3 ofthe Fair

Sentencing Actof2010 (Public Law 111-2209124 Stat.2372),thatwascommitted before
August3,2010.77Pub.L.No.115-015,j404,132Stat.015,015(2018).Thegovernmentargues
that the Fait Sentencing Act applies only to violations of 21 U.S.C.jj 841(b)(1)(A),
8414$(1)7),and844andthatithasnobearingonsentencesimposed on superdsedzelease
revocations. Because Snnith is serving a sentence related to violation of the term s of his

supervisedrelease,ptusuantto 18U.S.C.j3583,thegovernmentassertsthatheisnotserdng



                                            4
asentencefortheunderlying drug conviction and thusisnotserdng asentenceon a ffcovered

Offense.''

          H owever,theinclusion ofa tet'm ofsuperdsed release following a sentence ispartof

the sentence.See 18 U.S.C.j 3583(a)(TfThe couzt,in imposing a sentence to a tet'
                                                                               m of
imprisonm ent for a felony or lnisdem eanor, m ay include as a part of the sentence a

requirem entthatthe defendantbeplaced on a term ofsupervised release afterim pzisonm ent

      )lnaddition,theSupremeCouztrejectedthenotion thatrevocation ofsuperdsedrelease
. . . .




ispunishmentforviolationsofthe conditionsofsuperdsed release in Johnson v.Urtited
States,529 U.S.694 (2000) (Iohnson I).Rather,postrevocadon sancdons are part ofthe
penalty for theinitialoffense.J.
                               dz.at700.To find thatpostrevocation sancéonsare im posed
forviolationsofthe tezm sofsupervised releasewould raise constitutbnalconcerns.

          A lthough such violaéons often lead to zeim prisonm ent,the violaéve conduct
          neednotbecriminalandneedonlybefoundbyajudgeundetapreponderance
          oftheevidencestandatd,notbyajurybeyondareasonabledoubt.See18U.S.C.
          j3583($(3)(1988ed.Supp.V).W heretheactsofviolationarecriminalintheir
          own right,theym aybe thebasisforsepazate prosecution,w lzich would raisean
          issue of double jeopardy if the revocation of superdsed release were also
          punishm entforthe sam e offense.Treadng postrevocation sanctionsaspartof
          thepenaltyfortheirtiéaloffense,however(asm ostcotutshave done),avoids
          these difficulties.

Id.<'W e thezefore attribute postrevocation penaltiesto the originalconviction.':Id.at

701.Accordingly,thiscourtfindsthatSnlith isserving asentenceforacovered offense

forpurposesofthe FirstStep A ct.




                                               5
                                         111.

       Thegoveznm entnextarguesthatnoreasonablesentencingobjectivewouldbeserved
byreducingSmith'soriginalsentence,cidngin supportUnited Statesv.lohnson,529U.S.53,
54 (2000)(
         Johnson 11).There,anoffenderhad been serdngtimein federalprison on mu.
                                                                              léple
felonieswhen t'
              w o ofhisconvictionsw eze declared invalid.H e asked thathisexcess prison

tim ebecredited to thesupervised releaseterm toreduceitslength.Id.TheSixth CircuitCouzt       .




ofAppealsagreed,finding thathisterm ofsuperdsed release com m enced noton the day he

wasteleased from prison,buton tlle day hislawfultetm ofim prisonm entexpited.Ldaat55-

56.The Suptem e Colzrtzeversed and rem anded,Snding thatthe CourtofA ppealsfferred in

treating respondent's tim e in prison asinterchangeable with his tim e ofsupervised release.''

1d.at59-60.

       TheCourtreasoned thatffgtjheobjectivesofsupervisedzeleasewould beunfulfilledif
excessprison tim eweze to offsetand reduce term sofsuperdsed release.Congressintended

supervised releaseto assistindividualsin theirtransition to comm urtity life.Supervised release

fulfllls zehabilitative ends,distinct form those served by incarceration.''1d.at60.See also

United Statesv.Sanchez,891F.3d 535,541 (4th Cir.2018)(declining to fmd thata term of
supervisedreleasewasTfunnecessaly andunjustified''when dbfendanthad alreadyservedan
extza:veyears on an unconstitutionalsentence and essentially wasasking thatexcessprison

timebecredited to llisrevocadon sentence).
       A lthough Tohnson 11standsforthenotion thata tez'
                                                       m ofsupervised release cannotbe

offsetbyan overserved pzison term,Johnson Iclarifesthatonceasentenceisrevoked for

                                                6
violaéon of the term s of superdsed release,the posttevocation penaldes are part of the

punishm entfor the underlying offense.Snaith w asreincatcetated following revocation ofthe

term sofsupervisedtefeaseandthecolartfindsthatithastheauthoritytoreduceSmith'stet'm

ofsuperdsed release.

       N eveztheless,although itappearsthatSn'
                                             zith iseligible forconsidezadon ofa sentence

m odifk ation,tlae citcum stances oftllis case com peltlae couttto exezcise its disctetion and

denyareductionin Srnitla'ssentence.SeeSec.404(c)oftheFirstStepActrfNotlzingin this
secdon shallbeconstrtzedtozequizeacouzttoreduceanysentencepursuantto thissecdon.'')
Srnit.hviolated theconditb nsofsuperdsedreleasewhen hepossessedwit.h intentto distribute

m ore drugsafter lzisinitialconviction.lfhew ereallowed to apply laisoverserved Hm e to lnis

cuzrentperiod ofincarceration,itwolzld underm inethepuzposeofsupervised release,because

itwould greatly lim itthe coutt's ability to sanction him forviolating the tet'm sofrelease.In

addiéon,allowing him ctedit tow ard hisincarcezation would unde= ine the m andate of 18

U.S.C.j3583($,whichmakesrevocationmandatoryforpossessionofacontrolledsubstance
inviolationofthecondiéonsetforthinj3583(d)).
       A lso,asam atterofpolicy,ifprisonersentitled to FirstStep Actreliefwereallow ed to

Tfbank'?tim e on ovezserved sentencesto offsettet'msofincarceration following êevocadon of

superdsed release,itwould pzovide adisincentive to obey the term sofsuperdsed release.ln

essence,itwould sel'veasaffget-out-ofjail-free''card and tlliscouttdoesnotbelieve such a
resultisconsistent'
                  witlatlae federalsentencing schem e.




                                              7
      Accordingly,the courtdeclinesto reduce Snnith's sentence under the FitstStep Act.

H ism odons forrelief,ECF N os.113 and 114,ate D EN IE D .An appropriate O rderwillbe

entered.

      Itisso O RD ERE D .

                                         Entered: > -03-= 7-m3q
                                                                                               @'
                                                 @                                              '
                                     #          *'             *               .-'            -z :;
                                                       .   .         '* 'f. ',d'..-
                                                                                      s -.   f
                                                                                             ;
                                                                                             1
                                                                                             :.;
                                                                                               r
                                                                                               :
                                                                                               @
                                                                                               l.)
                                                                                                 :
                                                                                                 t
                                                                                                 t;k


                                         M ' ae1F.U rbanski        .     ..

                                          hiefUnited StatesDistrictJudge




                                            8
